PER CURIAM.
Having examined the records and briefs and hearing oral argument it appears that the appellant has failed to demonstrate prejudicial error. The judgment appealed is therefore affirmed.
Appellee’s motion for attorney’s fees for services incident to this appeal is granted. (See F.S. 447.17 and F.S. 59.46.) We therefore remand to the trial court for the sole purpose of conducting such proceedings as may be necessary relevant to the fixing of such fees incident to this appeal.
McCORD, C. J., and BOYER and SMITH, JJ., concur.